Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed to an authentication system that provides both an operator provider and a service provider with a unified authentication framework for authenticating a user requesting access to a service. Each independent claim uniquely identifies, “a first random number (RAND1), an identity of a device (Device ID), and a signature of the device (Sig De), wherein the device generates the RAND1, and wherein the device sends an authentication message to an Authentication Node (AN) of the first provider network that includes at least each of and is formatted in the order of Auth. Type, SP ID, Device ID, RAND1, and SigDe, and wherein the Auth. Type comprises a first type wherein authentication involves an element of the first provider network and an element of the second provider network, a second type wherein authentication involves the element of the first provider network, and a third type wherein authentication involves the element of the second provider network; in response to receiving the authentication data package, determining, by the element of the first provider network, a type of authentication based on the Authentication Type.” 
The closest prior arts of record Norman US 20140053241 in view of Chen et al. US 20050135610 fail to anticipate or render the above underlined limitations obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mirza Israr Javed whose telephone number is (571)270-0332.  The examiner can normally be reached on Monday-Friday 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Lynn Kincaid can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Mirza Israr Javed/               Examiner, Art Unit 2437                                                                                                                                                                                         

/MATTHEW SMITHERS/               Primary Examiner, Art Unit 2437